UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	January 31, 2016 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 1/31/16 (Unaudited) COMMON STOCKS (98.6%) (a) Shares Value Aerospace and defense (4.0%) Boeing Co. (The) 10,384 $1,247,430 Bombardier, Inc. Class B (Canada) (NON) 157,054 109,867 General Dynamics Corp. 18,219 2,437,156 Honeywell International, Inc. 18,949 1,955,537 L-3 Communications Holdings, Inc. 26,480 3,093,923 Northrop Grumman Corp. 24,281 4,493,442 Raytheon Co. 22,060 2,828,974 Spirit AeroSystems Holdings, Inc. Class A (NON) 47,737 2,024,049 TransDigm Group, Inc. (NON) 7,230 1,624,798 Airlines (2.2%) Alaska Air Group, Inc. 24,252 1,707,341 American Airlines Group, Inc. 49,110 1,914,799 Delta Air Lines, Inc. 57,854 2,562,354 JetBlue Airways Corp. (NON) 65,000 1,385,150 Southwest Airlines Co. 46,166 1,736,765 United Continental Holdings, Inc. (NON) 28,539 1,377,863 Auto components (0.6%) Goodyear Tire & Rubber Co. (The) 57,955 1,646,502 Lear Corp. 11,334 1,176,809 Automobiles (0.4%) Fiat Chrysler Automobiles NV (United Kingdom) (S) 85,258 600,216 General Motors Co. 47,635 1,411,901 Banks (7.0%) Bank of America Corp. 411,452 5,817,931 C1 Financial, Inc. (NON) 65,972 1,576,731 Citigroup, Inc. 140,851 5,997,436 Citizens Financial Group, Inc. 84,200 1,789,250 JPMorgan Chase & Co. 177,088 10,536,736 KeyCorp 147,332 1,644,225 PNC Financial Services Group, Inc. (The) 11,861 1,027,756 Regions Financial Corp. 235,609 1,913,145 Wells Fargo & Co. 83,376 4,187,976 Beverages (2.5%) Coca-Cola Enterprises, Inc. 65,933 3,060,610 Dr. Pepper Snapple Group, Inc. 15,629 1,466,625 Molson Coors Brewing Co. Class B 40,772 3,689,051 PepsiCo, Inc. 40,473 4,018,969 Biotechnology (3.8%) AMAG Pharmaceuticals, Inc. (NON) (S) 32,870 753,052 Amgen, Inc. 40,379 6,167,085 ARIAD Pharmaceuticals, Inc. (NON) 127,496 640,030 Biogen, Inc. (NON) 6,628 1,809,842 Celgene Corp. (NON) 16,207 1,625,886 Eagle Pharmaceuticals, Inc. (NON) (S) 11,754 845,113 Gilead Sciences, Inc. 66,166 5,491,778 United Therapeutics Corp. (NON) 10,049 1,237,836 Building products (0.4%) AO Smith Corp. 25,002 1,746,390 Capital markets (2.6%) Bank of New York Mellon Corp. (The) 46,229 1,674,414 Carlyle Group LP (The) 72,665 994,057 Goldman Sachs Group, Inc. (The) 21,917 3,540,911 KKR & Co. LP 165,981 2,262,321 Morgan Stanley 116,158 3,006,169 State Street Corp. 24,494 1,365,051 Chemicals (2.1%) CF Industries Holdings, Inc. 33,713 1,011,390 Dow Chemical Co. (The) 92,399 3,880,758 E.I. du Pont de Nemours & Co. 29,689 1,566,392 LyondellBasell Industries NV Class A 21,339 1,663,802 Mosaic Co. (The) 35,289 850,465 Sherwin-Williams Co. (The) 5,807 1,484,676 Commercial services and supplies (0.7%) Deluxe Corp. 27,964 1,563,188 KAR Auction Services, Inc. 31,571 1,055,103 MiX Telematics, Ltd. ADR (South Africa) 8,200 31,980 West Corp. 49,492 896,300 Communications equipment (1.2%) Cisco Systems, Inc. 188,358 4,481,037 QUALCOMM, Inc. 34,374 1,558,517 Consumer finance (1.5%) Capital One Financial Corp. 46,221 3,033,022 Discover Financial Services 52,748 2,415,331 Encore Capital Group, Inc. (NON) (S) 35,509 813,866 Synchrony Financial (NON) 44,933 1,276,996 Containers and packaging (0.4%) Avery Dennison Corp. 13,460 819,579 Sealed Air Corp. 28,761 1,165,683 Diversified consumer services (0.6%) Houghton Mifflin Harcourt Co. (NON) 42,253 753,794 Service Corp. International/US 83,050 2,008,980 Diversified financial services (1.0%) Capitol Acquisition Corp. III (Units) (NON) 52,011 507,107 Easterly Acquisition Corp. (Units) (NON) 192,680 1,936,434 Pace Holdings Corp. (Units) (NON) 103,001 1,030,010 Voya Financial, Inc. 46,215 1,413,255 Diversified telecommunication services (1.5%) AT&T, Inc. 50,118 1,807,255 Cogent Communications Holdings, Inc. 39,927 1,333,961 Frontier Communications Corp. 168,863 768,327 Iridium Communications, Inc. (NON) (S) 72,064 501,565 Level 3 Communications, Inc. (NON) 20,649 1,007,878 Verizon Communications, Inc. 43,808 2,189,086 Electric utilities (1.9%) Edison International 19,933 1,231,859 Entergy Corp. 38,640 2,727,211 Exelon Corp. 112,564 3,328,517 FirstEnergy Corp. 61,001 2,016,693 Electronic equipment, instruments, and components (0.5%) Corning, Inc. 145,441 2,706,657 Energy equipment and services (0.9%) Cameron International Corp. (NON) 26,499 1,739,924 Halliburton Co. 34,857 1,108,104 Nabors Industries, Ltd. 105,804 778,717 Schlumberger, Ltd. 12,372 894,124 Food and staples retail (2.4%) CVS Health Corp. 59,650 5,761,594 Kroger Co. (The) 67,436 2,617,191 Wal-Mart Stores, Inc. 53,111 3,524,446 Food products (1.0%) Blue Buffalo Pet Products, Inc. (NON) (S) 67,794 1,153,854 JM Smucker Co. (The) 14,328 1,838,569 Tyson Foods, Inc. Class A 33,536 1,789,481 Gas utilities (0.5%) UGI Corp. 73,376 2,494,784 Health-care equipment and supplies (0.8%) Abbott Laboratories 32,132 1,216,196 Boston Scientific Corp. (NON) 55,905 980,015 C.R. Bard, Inc. 5,421 993,507 Medtronic PLC 12,417 942,699 Health-care providers and services (4.1%) AAC Holdings, Inc. (NON) (S) 51,838 925,827 Aetna, Inc. 19,123 1,947,486 AmerisourceBergen Corp. 19,661 1,760,839 Anthem, Inc. 11,193 1,460,575 Cardinal Health, Inc. 23,232 1,890,388 Cigna Corp. 6,269 837,538 HCA Holdings, Inc. (NON) 38,610 2,686,484 HealthSouth Corp. 48,332 1,729,802 LifePoint Health, Inc. (NON) 12,392 864,838 McKesson Corp. 14,979 2,411,319 Surgery Partners, Inc. (NON) 111,037 1,788,806 UnitedHealth Group, Inc. 15,595 1,795,920 Hotels, restaurants, and leisure (2.8%) Carrols Restaurant Group, Inc. (NON) 48,235 644,420 Darden Restaurants, Inc. 14,278 900,371 Del Frisco's Restaurant Group, Inc. (NON) 85,302 1,351,184 Del Taco Restaurants, Inc. (NON) 168,013 1,624,686 Hilton Worldwide Holdings, Inc. 34,509 614,605 Lindblad Expeditions Holdings, Inc. (NON) 36,225 362,975 McDonald's Corp. 32,400 4,010,472 Peak Resorts, Inc. (S) 103,650 569,039 Penn National Gaming, Inc. (NON) 168,879 2,386,260 Restaurant Brands International, Inc. (Canada) 15,654 525,661 Wyndham Worldwide Corp. 10,375 673,338 Household durables (1.7%) New Home Co., Inc. (The) (NON) 225,000 2,279,250 Tempur Sealy International, Inc. (NON) 21,428 1,292,966 UCP, Inc. Class A (NON) 93,906 555,924 WCI Communities, Inc. (NON) 195,650 4,096,911 Household products (0.7%) Energizer Holdings, Inc. 46,095 1,476,884 Procter & Gamble Co. (The) 24,740 2,021,011 Independent power and renewable electricity producers (0.5%) Calpine Corp. (NON) 72,581 1,111,215 NRG Energy, Inc. 104,084 1,107,454 Industrial conglomerates (0.7%) Danaher Corp. 39,951 3,461,754 Insurance (3.3%) American International Group, Inc. 118,564 6,696,495 Assured Guaranty, Ltd. 77,675 1,847,112 Hartford Financial Services Group, Inc. (The) 35,389 1,421,930 Lincoln National Corp. 32,696 1,290,184 MetLife, Inc. 58,773 2,624,214 Prudential PLC (United Kingdom) 58,301 1,145,981 Travelers Cos., Inc. (The) 11,005 1,177,975 Internet and catalog retail (1.5%) Amazon.com, Inc. (NON) 6,432 3,775,584 Duluth Holdings, Inc. (NON) 138,632 2,288,814 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $43,883) (Private) (Brazil) (F) (RES) (NON) 1,036 26,159 Netflix, Inc. (NON) 7,330 673,187 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Priceline Group, Inc. (The) (NON) 598 636,852 Internet software and services (3.8%) Alphabet, Inc. Class A (NON) 8,870 6,753,175 Alphabet, Inc. Class C (NON) 8,205 6,095,905 Criteo SA ADR (France) (NON) 15,834 468,370 eBay, Inc. (NON) 105,142 2,466,631 Facebook, Inc. Class A (NON) 22,591 2,534,936 Yahoo!, Inc. (NON) 15,576 459,648 IT Services (3.4%) Computer Sciences Corp. 69,318 2,223,028 Fidelity National Information Services, Inc. 24,785 1,480,408 IBM Corp. 40,087 5,002,457 MasterCard, Inc. Class A 32,973 2,935,586 PayPal Holdings, Inc. (NON) 42,580 1,538,841 Visa, Inc. Class A 28,970 2,157,975 Xerox Corp. 160,384 1,563,744 Leisure products (0.8%) Brunswick Corp. 40,112 1,598,463 Malibu Boats, Inc. Class A (NON) 113,033 1,477,341 MCBC Holdings, Inc. (NON) 68,688 866,843 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 27,751 1,044,825 Waters Corp. (NON) 9,261 1,122,526 Machinery (1.0%) Caterpillar, Inc. 20,009 1,245,360 Deere & Co. 26,908 2,072,185 Trinity Industries, Inc. 67,559 1,447,114 Media (2.6%) Charter Communications, Inc. Class A (NON) (S) 4,462 764,608 Comcast Corp. Class A 32,144 1,790,742 DISH Network Corp. Class A (NON) 25,856 1,248,069 Liberty Global PLC Ser. C (United Kingdom) (NON) 26,526 883,581 Lions Gate Entertainment Corp. 32,173 841,324 Live Nation Entertainment, Inc. (NON) 44,728 1,015,326 Omnicom Group, Inc. 28,269 2,073,531 Time Warner Cable, Inc. 8,168 1,486,658 Time Warner, Inc. 21,650 1,525,026 Townsquare Media, Inc. Class A (NON) 64,620 607,428 Walt Disney Co. (The) 7,499 718,554 Metals and mining (0.4%) Barrick Gold Corp. (Canada) 71,352 707,098 Freeport-McMoRan, Inc. (Indonesia) (S) 49,661 228,441 Nucor Corp. 30,148 1,177,882 Multiline retail (1.3%) Dollar General Corp. 33,156 2,488,689 Kohl's Corp. 25,670 1,277,083 Macy's, Inc. 23,514 950,201 Target Corp. 25,170 1,822,811 Oil, gas, and consumable fuels (4.7%) Anadarko Petroleum Corp. 17,821 696,623 Antero Midstream Partners LP 30,000 595,800 Antero Resources Corp. (NON) (S) 22,306 606,054 Boardwalk Pipeline Partners LP 128,491 1,401,837 ConocoPhillips 26,481 1,034,877 Energy Transfer Partners LP 26,099 776,184 Enterprise Products Partners LP 46,708 1,116,788 Exxon Mobil Corp. 79,067 6,155,366 Green Plains Partners LP 74,099 1,082,586 Gulfport Energy Corp. (NON) 18,153 536,421 Memorial Resource Development Corp. (NON) (S) 102,704 1,634,021 MPLX LP 34,963 1,075,812 PennTex Midstream Partners LP (Units) 64,606 741,031 Plains All American Pipeline LP 21,799 460,177 Royal Dutch Shell PLC ADR Class A (United Kingdom) 39,078 1,716,697 Suncor Energy, Inc. (Canada) 33,034 777,951 Valero Energy Corp. 42,482 2,883,253 Personal products (1.9%) Avon Products, Inc. 275,555 934,131 Coty, Inc. Class A 156,488 3,851,170 Edgewell Personal Care Co. 44,402 3,286,192 Herbalife, Ltd. (NON) (S) 23,187 1,071,471 Pharmaceuticals (5.2%) Allergan PLC (NON) 5,385 1,531,656 Bristol-Myers Squibb Co. 19,591 1,217,777 Cardiome Pharma Corp. (Canada) (NON) 119,449 790,752 Impax Laboratories, Inc. (NON) 18,629 698,029 Jazz Pharmaceuticals PLC (NON) 15,350 1,976,159 Johnson & Johnson 41,094 4,291,857 Merck & Co., Inc. 44,787 2,269,357 Perrigo Co. PLC 23,811 3,442,594 Pfizer, Inc. 229,812 7,006,968 Shire PLC ADR (United Kingdom) (S) 3,767 633,986 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 26,464 1,627,007 Real estate investment trusts (REITs) (1.9%) Armada Hoffler Properties, Inc. 217,631 2,343,886 Brixmor Property Group, Inc. 45,027 1,198,619 Cousins Properties, Inc. 145,592 1,255,003 Easterly Government Properties, Inc. 131,211 2,338,180 Gaming and Leisure Properties, Inc. 34,601 902,394 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 20,582 369,447 Tier REIT, Inc. (S) 76,066 1,169,134 Real estate management and development (0.1%) Kennedy-Wilson Holdings, Inc. 18,086 366,784 Road and rail (0.7%) Old Dominion Freight Line, Inc. (NON) 15,740 863,024 Union Pacific Corp. 35,282 2,540,304 Semiconductors and semiconductor equipment (2.5%) Avago Technologies, Ltd. 10,278 1,374,271 Intel Corp. 131,252 4,071,437 Lam Research Corp. 19,911 1,429,411 Magnachip Semiconductor Corp. (South Korea) (NON) (S) 120,998 554,171 Micron Technology, Inc. (NON) 78,986 871,216 NVIDIA Corp. 45,710 1,338,846 Texas Instruments, Inc. 26,130 1,383,061 Xilinx, Inc. 24,838 1,248,606 Software (4.2%) Activision Blizzard, Inc. 43,987 1,531,627 Electronic Arts, Inc. (NON) 11,113 717,289 Microsoft Corp. 230,907 12,720,667 Oracle Corp. 56,114 2,037,499 TubeMogul, Inc. (NON) (S) 131,007 1,476,449 Xura, Inc. (NON) 91,938 1,972,989 Specialty retail (4.0%) American Eagle Outfitters, Inc. (S) 173,128 2,534,594 Barnes & Noble Education, Inc. (NON) 74,989 826,379 Best Buy Co., Inc. 49,660 1,387,004 Children's Place, Inc. (The) 20,021 1,303,367 Five Below, Inc. (NON) (S) 42,789 1,507,456 Gap, Inc. (The) (S) 77,674 1,920,101 GNC Holdings, Inc. Class A 31,173 873,156 Home Depot, Inc. (The) 37,702 4,741,404 Lowe's Cos., Inc. 28,479 2,040,805 Michaels Cos., Inc. (The) (NON) 51,140 1,114,852 TJX Cos., Inc. (The) 18,103 1,289,658 Technology hardware, storage, and peripherals (3.2%) Apple, Inc. 110,955 10,800,360 EMC Corp. 79,588 1,971,395 Hewlett Packard Enterprise Co. 128,130 1,763,069 HP, Inc. 128,130 1,244,142 Textiles, apparel, and luxury goods (0.5%) NIKE, Inc. Class B 41,842 2,594,622 Thrifts and mortgage finance (0.2%) Radian Group, Inc. 89,286 898,210 Total common stocks (cost $521,784,856) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 831 $788,029 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 4,831 431,469 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) (NON) 1,785 1,742,160 Total convertible preferred stocks (cost $3,099,100) SHORT-TERM INVESTMENTS (3.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.53% (d) 16,305,312 $16,305,312 Putnam Short Term Investment Fund 0.39% (AFF) 913,319 913,319 Total short-term investments (cost $17,218,631) TOTAL INVESTMENTS Total investments (cost $542,102,587) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $492,702,671. (b) The aggregate identified cost on a tax basis is $542,142,368, resulting in gross unrealized appreciation and depreciation of $25,423,004 and $61,755,375, respectively, or net unrealized depreciation of $36,332,371. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $26,162, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $12,870,524 $131,532,628 $143,489,833 $11,844 $913,319 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $16,305,312, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $16,321,126. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4 to cover the settlement of certain securities. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $82,430,377 $— $26,162 Consumer staples 41,561,249 — — Energy 27,812,347 — — Financials 85,659,697 1,145,981 — Health care 70,456,354 — — Industrials 47,422,150 — — Information technology 92,933,420 — — Materials 14,556,166 — — Telecommunication services 7,608,072 — — Utilities 14,017,733 — — Total common stocks Convertible preferred stocks — 2,961,658 — Short-term investments 913,319 16,305,312 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 25, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 25, 2016
